Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Response to Amendments
The amendment and response  filed on November 14, 2022, to  the Non-Final Office Action dated September 06, 2022 has been entered.  Claims 1, 2, 6, 8-13, 17, 20, and 24-25 are amended; claims 26-35 have been added.    Claims 1 - 35 are pending in this application.      
                                                Response to Arguments             
Applicant’s arguments and amendments, see pages 11-13, filed November 14, 2022, with respect to the 35 U.S.C. § 102 and  § 103 rejections of the claims have been considered and are persuasive.  The 35 U.S.C. § 102 and  § 103 rejection of claims 1-25  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                     Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11-12, and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiki Kindo (US-20190302777-A1)(“Kindo”) and Joseph W. Long (US-20180259966-A1)(“Long”).
       As per claim 1, Kindo discloses a method for driving a motor vehicle in at least partially automated fashion (Figures 4 & 5), comprising the following steps:
      controlling an autonomous driving of the motor vehicle,  according to at least one of a set first maximum speed of the motor vehicle,  a set first maximum acceleration of the vehicle, and a set first minimum distance of the motor vehicle from a leading motor vehicle (Kindo at Para. [0044] discloses controlling a vehicle using a standard trajectory: “standard trajectory is a trajectory expected to not cause a collision between the moving objects or a collision between the moving object and the vehicle when all the moving objects take the standard trajectory. The standard trajectory is, for example, a trajectory in which a moving object traveling in the lane travels at a speed equal to or lower than the speed limit in the lane without deviating from the lane.” Further, in Para. [0028]: “external sensor 2 is configured so as to reconstruct the properties (the position of the vehicle, a relative distance to a moving object, a relative speed to the moving object, a direction of the moving object, a shape of a lane, a lighting state of a traffic signal, and the like) of outside environments for the vehicle's traveling.”);
  obtaining state signals, which represent a state of the motor vehicle and/or of surroundings of the motor vehicle (Kindo at Para. [0036] discloses: “vehicle outside environment recognition unit 12 recognizes an outside environment of the vehicle based on a result of detection performed by the external sensor 2. The outside environment of the vehicle includes a position of the moving object with respect to the vehicle, a relative speed of the moving object to the vehicle, a moving direction of the moving object with respect to the vehicle, and the like. The vehicle outside environment recognition unit 12 recognizes the outside environment of the vehicle using a well-known method based on the image information from the camera and the information on the moving object from the radar sensor.”);
  determining, based on the state signals, that  a predefined operating condition is  present, the predefined operating condition including at least one of (a) that a speed of one or more surrounding road users is faster than a predefined speed, (b) an acceleration of the one or more surrounding road users is greater than a predefined acceleration (Kindo at Figure 4, deviation calculation unit 31, and Para. [0090] disclosing: “number-of-deviating-moving objects calculation unit 31 calculates the number N of deviating moving objects by adding the number of assumed deviating moving objects to the number of deviating moving objects that interfere with the standard trajectory out of the deviating moving objects detected by the deviating moving object detection unit 1”.).
Kindo does not disclose but Long discloses determining if a predetermined condition is met such as  (c) a predefined battery state of the motor vehicle, (d) a predefined operating temperature, (e) a predefined oil or tire pressure, (f) that a determined integrity level of a communication link is below a predefined integrity level, and (g) that a determined latency of the communication link is above a predefined latency (Long at Para. [0024]: “[f]aults may also include any electrical or mechanical malfunctions that may affect autonomous vehicle 120. Faults, for example, may include an immediate and complete loss of tire pressure, improper operation of one or more braking systems, a loss of external illumination (e.g., head and tail lights) during nighttime conditions, and the like.” Further, in Para. [0052]: “any number of event-specific subset of actions for any number of failures or faults, such as failures or faults relating to lidar, radar, and other sensors, as well as mechanical and/or electrical components (e.g., HVAC systems, lighting systems, braking systems, steering systems, communication systems, etc.) and any other faults affecting an autonomy controller, such as software problems, exceptions, application program crashes, security flaws, etc.”).
In this way, Long discloses a system that if faults and failures are encountered in autonomous driving an autonomous safety control functions is initiated to mitigate and operate the vehicle in such eventualities thus maintaining a certain level of safety. Like Kindo, Long discloses a control system where failures or deviation of trajectories and devices causes the controller  to change settings so as to mitigate the changes or to maneuver the vehicle to a safety zone where risks to an occupant or vehicle is minimized.  
It would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to have modified Kindo to incorporate the teachings of Long and provide a driving trajectory controller for autonomous vehicle that perform changes to the trajectory or change to a driving mode that includes  sensor or mechanical faults/failures in the autonomous vehicle, since it would result in a more comprehensive risk assessment and an increase in safety during operation of the autonomous vehicle. Those in the art would be motivated to combine Kindo with the safety enhancement during sensor faults of Long, since Long states, in Para. [0050], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver “based on a level of urgency, which may range from a least urgent condition (e.g., a non-operative tail light) to a most urgent condition in which safety of one or more occupants or external persons may be at risk.”  Long at Para. [0050].
 Kindo teaches that it is known to provide a driving controller configured to apply a pattern that in response to the determined presence of the predefined operating condition (Kindo at Figure 2, process S10.), generating and outputting control signals  that modify the autonomous driving to be according to at least one of a set second maximum speed of the motor vehicle   that is less than the first maximum speed (Kindo at Figure 2, process S14 & S16, and at Para. [0046]: “sudden braking or a sudden acceleration that does not conform to the traffic flow is performed even when the moving object is traveling within the lane at a speed equal to or lower than the speed limit, the deviating moving object detection unit 16 may detect the moving object as a deviating moving object. The deviating moving object also includes a moving object that deviates from the standard state due to a lane change, and a moving object performing sudden braking or sudden acceleration due to a certain reason.”), a set second maximum acceleration of the motor vehicle  that is less than the first maximum acceleration, and a set second minimum distance of the motor vehicle from the leading motor vehicle, the second minimum distance being greater than the first minimum distance (Kindo at Para. [0095] disclosing a change from the standard trajectory that incorporates the change inter-vehicle distance: “efficiency priority trajectory in this case, for example, can be a trajectory in which the vehicle is separated a certain distance from the moving object assumed to be the deviating moving object or a trajectory in which the lane change can be performed such that the vehicle overtakes the moving object.”).  
As per claim 6, Kindo and Long disclose a method, wherein result signals are generated and output that represent a  result of the  determining (Kindo at Figure 2, generating steps, and Para. [0069]: “the ECU 10 generates the change suppressed trajectory using the change suppressed trajectory generation unit 19. The change suppressed trajectory generation unit 19 generates the change suppressed trajectory based on the map information, the position of the vehicle on the map, the outside environment of the vehicle, and the travel state of the vehicle. For example, the change suppressed trajectory generation unit 19 generates the change suppressed trajectory in which the vehicle travels in the same lane by lowering the vehicle speed in order to suppress the changes of the surrounding situation of the vehicle even if the preceding vehicle is traveling at a low speed.”).  
As per claim 7, Kindo and Long disclose a method, wherein the output of the result signals includes a transmission of the result signals via a communication network (Long discloses exchange of data with a remote device to mitigate a fault or failure at Para. [0048]: “a communication subsystem (e.g., RF, cellular, etc. radio circuitry) may be implemented to transmit a request for assistance to at least a vehicular autonomy platform. When at a safe zone, the logic in an autonomous vehicle may perform diagnostic tests or power cycling to determine whether a fault may be removed or corrected, or whether operational characteristics of one or more degraded components may be sufficient to continue traveling with minimal risk.”).  
As per claim 11, Kindo and Long disclose a method, wherein the control signals include  and/or are at least in part remote control signals for controlling  a lateral and/or longitudinal guidance of the motor vehicle remotely in order to control the lateral and/or longitudinal guidance of the motor vehicle remotely when the motor vehicle is controlled remotely based on the remote control signals (Long at Para. [0054] discloses: “a computing device at a vehicular autonomy platform may determine glide paths to respective safe zones, whereby data representing the glide paths may be integrated into map data that is downloaded into any number of autonomous vehicles. A glide path may refer to any number of pre-computed solutions to a subset of detected faults.”).  
As per claim 12, Kindo and Long disclose a method, wherein safety condition signals are received which represent at least one safety condition that must be fulfilled so that the motor vehicle may be controlled remotely (Long at Para. [0048] discloses “a communication subsystem (e.g., RF, cellular, etc. radio circuitry) may be implemented to transmit a request for assistance to at least a vehicular autonomy platform.”), a  determination being made of whether the at least one safety condition is fulfilled (Long at Para. [0042] discloses “map data may be accessed to identify locations of one or more safe zones associated with the path of travel. In some examples, the map data include images in high resolutions (e.g., very high resolutions) and include granular details of an environment or scene in which an autonomous vehicle is driving to ensure accurate and precise localization, object detection and classification, navigation, path of travel generation (e.g., trajectory generation), etc., as well as ensuring safe guidance to a safe zone. “) , the remote control signals being generated based on a result of the further check as to whether the at least one safety condition is fulfilled (Long at Para. [0048] discloses sufficiency of components to control a vehicle remotely: “at a safe zone, the logic in an autonomous vehicle may perform diagnostic tests or power cycling to determine whether a fault may be removed or corrected, or whether operational characteristics of one or more degraded components may be sufficient to continue traveling with minimal risk. If so, the automated vehicle may “limp” to a final destination until repairs may be made.”).  
As per claim 24, Kindo discloses a  device configured to drive a motor vehicle in at least partially automated fashion (Figure 1 and 4.), the device configured to:
 control an autonomous driving of the motor vehicle ,  according to at least one of a set first maximum speed of the motor vehicle,  a set first maximum acceleration of the vehicle, and a set first minimum distance of the motor vehicle from a leading motor vehicle (Kindo at Para. [0044] discloses controlling a vehicle using a standard trajectory: “standard trajectory is a trajectory expected to not cause a collision between the moving objects or a collision between the moving object and the vehicle when all the moving objects take the standard trajectory. The standard trajectory is, for example, a trajectory in which a moving object traveling in the lane travels at a speed equal to or lower than the speed limit in the lane without deviating from the lane.” Further, in Para. [0028]: “external sensor 2 is configured so as to reconstruct the properties (the position of the vehicle, a relative distance to a moving object, a relative speed to the moving object, a direction of the moving object, a shape of a lane, a lighting state of a traffic signal, and the like) of outside environments for the vehicle's traveling.”);
obtain state signals, which represent a state of the motor vehicle and/or of surroundings of the motor vehicle (Kindo at Para. [0036] discloses: “vehicle outside environment recognition unit 12 recognizes an outside environment of the vehicle based on a result of detection performed by the external sensor 2. The outside environment of the vehicle includes a position of the moving object with respect to the vehicle, a relative speed of the moving object to the vehicle, a moving direction of the moving object with respect to the vehicle, and the like. The vehicle outside environment recognition unit 12 recognizes the outside environment of the vehicle using a well-known method based on the image information from the camera and the information on the moving object from the radar sensor.”);
  determine, based on the state signals, that  a predefined operating condition is  present, the predefined operating condition including at least one of (a) that a speed of one or more surrounding road users is faster than a predefined speed, (b) an acceleration of the one or more surrounding road users is greater than a predefined acceleration (Kindo at Figure 4, deviation calculation unit 31, and Para. [0090] disclosing: “number-of-deviating-moving objects calculation unit 31 calculates the number N of deviating moving objects by adding the number of assumed deviating moving objects to the number of deviating moving objects that interfere with the standard trajectory out of the deviating moving objects detected by the deviating moving object detection unit 1”.).
Kindo does not disclose but Long discloses determining if a predetermined condition is met such as  (c) a predefined battery state of the motor vehicle, (d) a predefined operating temperature, (e) a predefined oil or tire pressure, (f) that a determined integrity level of a communication link is below a predefined integrity level, and (g) that a determined latency of the communication link is above a predefined latency (Long at Para. [0024]: “[f]aults may also include any electrical or mechanical malfunctions that may affect autonomous vehicle 120. Faults, for example, may include an immediate and complete loss of tire pressure, improper operation of one or more braking systems, a loss of external illumination (e.g., head and tail lights) during nighttime conditions, and the like.” Further, in Para. [0052]: “any number of event-specific subset of actions for any number of failures or faults, such as failures or faults relating to lidar, radar, and other sensors, as well as mechanical and/or electrical components (e.g., HVAC systems, lighting systems, braking systems, steering systems, communication systems, etc.) and any other faults affecting an autonomy controller, such as software problems, exceptions, application program crashes, security flaws, etc.”).
In this way, Long discloses a system that if faults and failures are encountered in autonomous driving an autonomous safety control functions is initiated to mitigate and operate the vehicle in such eventualities thus maintaining a certain level of safety. Like Kindo, Long discloses a control system where failures or deviation of trajectories and devices causes the controller  to change settings so as to mitigate the changes or to maneuver the vehicle to a safety zone where risks to an occupant or vehicle is minimized.  
It would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to have modified Kindo to incorporate the teachings of Long and provide a driving trajectory controller for autonomous vehicle that perform changes to the trajectory or change to a driving mode that includes  sensor or mechanical faults/failures in the autonomous vehicle, since it would result in a more comprehensive risk assessment and an increase in safety during operation of the autonomous vehicle. Those in the art would be motivated to combine Kindo with the safety enhancement during sensor faults of Long, since Long states, in Para. [0050], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver “based on a level of urgency, which may range from a least urgent condition (e.g., a non-operative tail light) to a most urgent condition in which safety of one or more occupants or external persons may be at risk.”  Long at Para. [0050].
 Kindo teaches that it is known to provide a driving controller configured to apply a pattern that in response to the determined presence of the predefined operating condition (Kindo at Figure 2, process S10.), generating and outputting control signals  that modify the autonomous driving to be according to at least one of a set second maximum speed of the motor vehicle   that is less than the first maximum speed (Kindo at Figure 2, process S14 & S16, and at Para. [0046]: “sudden braking or a sudden acceleration that does not conform to the traffic flow is performed even when the moving object is traveling within the lane at a speed equal to or lower than the speed limit, the deviating moving object detection unit 16 may detect the moving object as a deviating moving object. The deviating moving object also includes a moving object that deviates from the standard state due to a lane change, and a moving object performing sudden braking or sudden acceleration due to a certain reason.”), a set second maximum acceleration of the motor vehicle  that is less than the first maximum acceleration, and a set second minimum distance of the motor vehicle from the leading motor vehicle, the second minimum distance being greater than the first minimum distance (Kindo at Para. [0095] disclosing a change from the standard trajectory that incorporates the change inter-vehicle distance: “efficiency priority trajectory in this case, for example, can be a trajectory in which the vehicle is separated a certain distance from the moving object assumed to be the deviating moving object or a trajectory in which the lane change can be performed such that the vehicle overtakes the moving object.”).  
As per  claim 25, Kindo discloses a non-transitory machine-readable storage medium on which is stored a computer program for driving a motor vehicle in at least partially automated fashion (Figure 1, ECU 10.), the computer program, when executed by a computer, causing the computer to perform the following (Figures 2-3 & 5.) steps:
 controlling an autonomous driving of the motor vehicle,  according to at least one of a set first maximum speed of the motor vehicle,  a set first maximum acceleration of the vehicle, and a set first minimum distance of the motor vehicle from a leading motor vehicle (Kindo at Para. [0044] discloses controlling a vehicle using a standard trajectory: “standard trajectory is a trajectory expected to not cause a collision between the moving objects or a collision between the moving object and the vehicle when all the moving objects take the standard trajectory. The standard trajectory is, for example, a trajectory in which a moving object traveling in the lane travels at a speed equal to or lower than the speed limit in the lane without deviating from the lane.” Further, in Para. [0028]: “external sensor 2 is configured so as to reconstruct the properties (the position of the vehicle, a relative distance to a moving object, a relative speed to the moving object, a direction of the moving object, a shape of a lane, a lighting state of a traffic signal, and the like) of outside environments for the vehicle's traveling.”);
  obtaining state signals, which represent a state of the motor vehicle and/or of surroundings of the motor vehicle (Kindo at Para. [0036] discloses: “vehicle outside environment recognition unit 12 recognizes an outside environment of the vehicle based on a result of detection performed by the external sensor 2. The outside environment of the vehicle includes a position of the moving object with respect to the vehicle, a relative speed of the moving object to the vehicle, a moving direction of the moving object with respect to the vehicle, and the like. The vehicle outside environment recognition unit 12 recognizes the outside environment of the vehicle using a well-known method based on the image information from the camera and the information on the moving object from the radar sensor.”);
  determining, based on the state signals, that  a predefined operating condition is  present, the predefined operating condition including at least one of (a) that a speed of one or more surrounding road users is faster than a predefined speed, (b) an acceleration of the one or more surrounding road users is greater than a predefined acceleration (Kindo at Figure 4, deviation calculation unit 31, and Para. [0090] disclosing: “number-of-deviating-moving objects calculation unit 31 calculates the number N of deviating moving objects by adding the number of assumed deviating moving objects to the number of deviating moving objects that interfere with the standard trajectory out of the deviating moving objects detected by the deviating moving object detection unit 1”.).
Kindo does not disclose but Long discloses determining if a predetermined condition is met such as  (c) a predefined battery state of the motor vehicle, (d) a predefined operating temperature, (e) a predefined oil or tire pressure, (f) that a determined integrity level of a communication link is below a predefined integrity level, and (g) that a determined latency of the communication link is above a predefined latency (Long at Para. [0024]: “[f]aults may also include any electrical or mechanical malfunctions that may affect autonomous vehicle 120. Faults, for example, may include an immediate and complete loss of tire pressure, improper operation of one or more braking systems, a loss of external illumination (e.g., head and tail lights) during nighttime conditions, and the like.” Further, in Para. [0052]: “any number of event-specific subset of actions for any number of failures or faults, such as failures or faults relating to lidar, radar, and other sensors, as well as mechanical and/or electrical components (e.g., HVAC systems, lighting systems, braking systems, steering systems, communication systems, etc.) and any other faults affecting an autonomy controller, such as software problems, exceptions, application program crashes, security flaws, etc.”).
In this way, Long discloses a system that if faults and failures are encountered in autonomous driving an autonomous safety control functions is initiated to mitigate and operate the vehicle in such eventualities thus maintaining a certain level of safety. Like Kindo, Long discloses a control system where failures or deviation of trajectories and devices causes the controller  to change settings so as to mitigate the changes or to maneuver the vehicle to a safety zone where risks to an occupant or vehicle is minimized.  
It would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to have modified Kindo to incorporate the teachings of Long and provide a driving trajectory controller for autonomous vehicle that perform changes to the trajectory or change to a driving mode that includes  sensor or mechanical faults/failures in the autonomous vehicle, since it would result in a more comprehensive risk assessment and an increase in safety during operation of the autonomous vehicle. Those in the art would be motivated to combine Kindo with the safety enhancement during sensor faults of Long, since Long states, in Para. [0050], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver “based on a level of urgency, which may range from a least urgent condition (e.g., a non-operative tail light) to a most urgent condition in which safety of one or more occupants or external persons may be at risk.”  Long at Para. [0050].
 Kindo teaches that it is known to provide a driving controller configured to apply a pattern that in response to the determined presence of the predefined operating condition (Kindo at Figure 2, process S10.), generating and outputting control signals  that modify the autonomous driving to be according to at least one of a set second maximum speed of the motor vehicle   that is less than the first maximum speed (Kindo at Figure 2, process S14 & S16, and at Para. [0046]: “sudden braking or a sudden acceleration that does not conform to the traffic flow is performed even when the moving object is traveling within the lane at a speed equal to or lower than the speed limit, the deviating moving object detection unit 16 may detect the moving object as a deviating moving object. The deviating moving object also includes a moving object that deviates from the standard state due to a lane change, and a moving object performing sudden braking or sudden acceleration due to a certain reason.”), a set second maximum acceleration of the motor vehicle  that is less than the first maximum acceleration, and a set second minimum distance of the motor vehicle from the leading motor vehicle, the second minimum distance being greater than the first minimum distance (Kindo at Para. [0095] disclosing a change from the standard trajectory that incorporates the change inter-vehicle distance: “efficiency priority trajectory in this case, for example, can be a trajectory in which the vehicle is separated a certain distance from the moving object assumed to be the deviating moving object or a trajectory in which the lane change can be performed such that the vehicle overtakes the moving object.”).  
As per claim 26, Kindo and Long disclose a method, wherein the controlling of the autonomous driving of the motor vehicle is according to at last the set first maximum speed of the motor vehicle, and the modification modifies the autonomous driving to be according to the set second maximum speed of the motor vehicle (Kindo at Para. [0069]: “change suppressed trajectory generation unit 19 generates the change suppressed trajectory in which the vehicle travels in the same lane by lowering the vehicle speed in order to suppress the changes of the surrounding situation of the vehicle even if the preceding vehicle is traveling at a low speed.”).  
As per claim 27, Kindo and Long disclose a method, wherein the controlling of the autonomous driving of the motor vehicle is according to at last the set first maximum acceleration of the motor vehicle, and the modification modifies the autonomous driving to be according to the set second maximum acceleration of the motor vehicle (Kindo at Para. [0048]: “standard trajectory is a trajectory that conforms to the traffic flow and may be a trajectory not including the sudden braking and the sudden acceleration that disturbs the traffic flow. The standard trajectory can be a trajectory that keeps the traffic rules in the map information and avoids the approach between the vehicle and the moving object.”).  
As per claim 28, Kindo and Long disclose a method, wherein the controlling of the autonomous driving of the motor vehicle is according to at last the set first minimum distance of the motor vehicle from the leading motor vehicle, and the modification modifies the autonomous driving to be according to the set second minimum distance of the motor vehicle from the leading motor vehicle (Kindo at Para. [0048]: “approach between the vehicle and the moving object is, for example, a fact that a distance between the vehicle and the moving object is equal to or shorter than an approach threshold value set in advance.”).  
As per claim 29, Kindo and Long disclose a method, wherein the predefined operating condition includes that the speed of the one or more surrounding road users is faster than the predefined speed (Kindo at Para. [0046]: “when the moving object is traveling within the lane at a speed equal to or lower than the speed limit, the deviating moving object detection unit 16 may detect the moving object as a deviating moving object.”).  
As per claim 30, Kindo and Long disclose a method,  wherein the predefined operating condition includes that the acceleration of the one or more surrounding road users is greater than the predefined acceleration (Kindo at Para. [0046]: “deviating moving object also includes a moving object that deviates from the standard state due to a lane change, and a moving object performing sudden braking or sudden acceleration due to a certain reason.”).  
As per claim 31, Kindo and Long disclose a method,  wherein the predefined operating condition includes the predefined battery state of the motor vehicle (Long at Para. [0037]: “Status data 245 may include state data about one or more components or sub-systems … a state of power degradation or voltage degradation, etc.).”).  
As per claim 32, Kindo and Long disclose a method,  wherein the predefined operating condition includes the predefined operating temperature (Long at Para. [0037] discloses “Status data 245 may include state data about one or more components or sub-systems of an autonomous vehicle (e.g., existence of high temperatures”.).  
As per claim 33, Kindo and Long disclose a method,  wherein the predefined operating condition includes the predefined oil or tire pressure (Long at Para. [0034]: “Faults may also include any electrical or mechanical malfunctions that may affect autonomous vehicle 120. Faults, for example, may include an immediate and complete loss of tire pressure”.).  
As per claim 34, Kindo and Long disclose a method,  wherein the predefined operating condition includes that the determined integrity level of the communication link is below the predefined integrity level (Long at Para. [0052] discloses that faults can occur in “lidar, radar, and other sensors, as well as mechanical and/or electrical components (e.g., HVAC systems, lighting systems, braking systems, steering systems, communication systems, etc.) and any other faults affecting an autonomy controller.”)  
As per claim 35, Kindo and Long disclose a method,  wherein the predefined operating condition includes that the determined latency of the communication link is above the predefined latency (Long at Para. [0024] discloses “faults also may include sensors operating intermittently within normal or expected ranges of operation, as well as sensors that operate sub-optimally, but may provide less than normal amounts of sensor data or reduce quality of sensor data (e.g., operating within an acceptable range of operation but outside normal or expected ranges of operation)”. )  
Claims 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo and Long  as applied to claim 1 above, and further in view of  Chase et al (US-20190041850-A1) (“Chase”).
As per claim 13, Kindo and Long disclose a method, wherein the at least one safety condition is respectively an element selected from the following group of safety conditions:
Kindo and Long do not discloses but Chase discloses:  (i) existence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including  communication components, for controlling a motor vehicle remotely (Chase at Para. [0051]: “failure of one of a plurality of operational systems associated with the vehicle's autonomous driving system 130 (e.g., GPS loss or failure, main LIDAR failure, etc.”);
Kindo and Long do not discloses but Chase discloses:  (ii)  existence of a predetermined computer protection level of a device for performing the steps of the method (Chase at Figure 3, “critical vehicle system failure detection”.);
 Kindo and Long do not discloses but Chase discloses:   (iii) existence of predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method (Chase at Para. [0051]: “current mode of operation of the vehicle, or failure of one of a plurality of operational systems associated with the vehicle's autonomous driving system 130”.);
Kindo and Long do not discloses but Chase discloses:   (iv) existence of a redundancy and/or diversity in predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method (Chase Para. [0009] discloses “certain travel lanes and roadway infrastructure will transition from exclusive use by driven vehicles into a shared driven/autonomous usage condition.”);
Kindo and Long do not discloses but Chase discloses:   (v) existence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options (Chase at Para. [0005] which discloses “system may be referred to as a differential GPS system, which utilizes an array of technologies, such as cameras, sensors, radar, LIDAR and lasers to provide a three-dimensional view around the vehicle during operation.”);
Long discloses: (vi) existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options (Long at Para. [0048] “whether operational characteristics of one or more degraded components may be sufficient to continue traveling with minimal risk.”);
  Kindo and Long do not discloses but Chase discloses:  (vii) existence of a plan which includes measures for reducing errors and/or measures in the event of failures of predetermined components and/or algorithms and/or communication options and/or measures for misdiagnoses and/or measures in the event of misinterpretations (Chase at Para. [0045]: “the vehicle 110 can also monitor its own autonomous vehicle operating system 130 and if any hardware fault, failure or damage is detected, disable the Enable Switch 132 to change out of autonomous modes of operation where necessary and safe.”);
Kindo discloses: (viii) existence of one or multiple fallback scenarios (Kindo at Figures 2-3, and Para. [0058] which discloses an emergency trajectory: “emergency trajectory generation unit 20 generates the emergency trajectory that will be best for avoiding the emergency situation or for reducing the impact (for example, a damage reduction) even if the sudden braking or the sudden acceleration is necessarily performed.”);
Long discloses:  (ix) existence of a predetermined function (Long at Para. [0039]: “either safe recovery controller 256 or vehicle controller 254, or a combination thereof, may be configured to perform one or more functions of an advanced driver assistance system (“ADAS”) to control an autonomous vehicle”.);
Kindo and Long do not discloses but Chase discloses:   (x) existence of a predetermined traffic situation;  (xi) existence of a predetermined weather, maximally possible time for a respective implementation and/or execution of one or more steps of the method (Chase at Para. [0017] discloses “disabling vehicles from autonomous or quasi-autonomous modes, especially in consideration of weather conditions, roadway conditions, accidents or dangers on the roadway, and roadwork or high traffic on the roadway that may affect safe autonomous operation of vehicles”.); and   (xii) existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method currently function in a faultless manner (Chase at Para. [0045] discloses checking for “any hardware fault, failure or damage”.) .  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  Kindo as modified by Long with the remote autonomous vehicle mode regulator, as taught by Chase in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Chase and Kindo as modified by Long because such a modification would result in an increase in safety and a more useful assist module.

As per claim 14, Kindo and Long disclose a method.
Kindo and Long do not disclose but Chase discloses wherein the remote control signals are generated only when the at least one safety condition is fulfilled (Chase at Para. [0050] discloses “a vehicle's autonomous operational mode can be disengaged upon receipt of signals from the infrastructure 112 for safety reasons by disabling the “Enable Switch” 132, as indicated in FIG. 5.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  Kindo as modified by Long with the remote autonomous vehicle mode regulator, as taught by Chase in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Chase and Kindo as modified by Long because such a modification would result in an increase in safety and a more useful assist module.
As per claim 15, Kindo and Long disclose a method.
 Kindo and Long do not disclose but Chase discloses wherein the check to determine whether the at least one safety condition is fulfilled occurs prior to and/or after and/or during one or several predetermined ones of the method steps (Chase at Para. [0021] discloses “AVMR in accordance with preferred embodiments of the present invention, would lockout the ability of a driver to manually select and engage any autonomous mode, and especially a full autonomous mode, without the presence of said authorization signal.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  Kindo as modified by Long with the remote autonomous vehicle mode regulator, as taught by Chase in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Chase and Kindo as modified by Long because such a modification would result in an increase in safety and a more useful assist module.
As per claim 16, Kindo and Long disclose a method.
 Kindo and Long do not disclose but Chase discloses wherein, following the output of the remote control signals, a remote control of the motor vehicle based on the output remote control signals is re-checked in order to detect an error, the remote control being aborted in an event that an error is detected or emergency remote control signals for controlling the motor vehicle remotely in an emergency being generated and output (Chase at Para. [0045] discloses “the vehicle 110 can also monitor its own autonomous vehicle operating system 130 and if any hardware fault, failure or damage is detected, disable the Enable Switch 132 to change out of autonomous modes of operation where necessary and safe.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  Kindo as modified by Long with the remote autonomous vehicle mode regulator, as taught by Chase in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Chase and Kindo as modified by Long because such a modification would result in an increase in safety and a more useful assist module.
As per claim 18, Kindo and Long disclose a method.
 Kindo and Long do not disclose but Chase discloses wherein one or more of the method steps are performed within the motor vehicle and/or outside the motor vehicle (Chase at Figure 3 and Para. [0040]: “autonomous driving infrastructure 112 generally includes a transmitter 136, which directs authorization signals to vehicles 110 to regulate and control autonomous operation of such vehicles 110. In this regard, the infrastructure 112 can comprise a post, a sign, a street light, a traffic signal, a guardrail, a tool booth, structure mounted to buildings, or the like.”). 
 It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  Kindo as modified by Long with the remote autonomous vehicle mode regulator, as taught by Chase in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Chase and Kindo as modified by Long because such a modification would result in an increase in safety and a more useful assist module.
As per claim 19, Kindo and Long disclose a method.
Kindo and Long do not disclose but Chase discloses wherein one or more of the method steps are performed in an additional motor vehicle, and/or in an infrastructure, and/or in a cloud infrastructure (Chase at Figures 2-6 and Para. [0025] which discloses: “a method of regulating an operational mode of an autonomous vehicle comprises wirelessly receiving signals from autonomous driving infrastructure, communicating with an autonomous driving system of a vehicle adapted to operate in different levels of automation, and controlling the level of automation under which the autonomous driving system of the vehicle operates based on the signals received from the autonomous driving infrastructure.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  Kindo as modified by Long with the remote autonomous vehicle mode regulator, as taught by Chase in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Chase and Kindo as modified by Long because such a modification would result in an increase in safety and a more useful assist module.

As per claim 20, Kindo, Long, and Chase disclose a method, wherein one or multiple of the method steps are performed by  the additional motor vehicle only when the  additional motor vehicle is located within the same predetermined limited geographic area as the motor vehicle (Long at Para. [0029] discloses “data may be exchanged with autonomous vehicle 120 via vehicle-to-vehicle (“V2V”) data links or vehicle-to-infrastructure (“V2I”), among other communication media, protocols, and technologies.”).  
As per claim 21, Kindo, Long, and Chase disclose a method, wherein data, which are used for performing one or multiple of the method steps, are exchanged and/or provided between an exterior of the motor vehicle and an interior of the motor vehicle (Chase at Figures 2 & 6 and Para. [0038]: “illustrated in FIG. 2, the controller module 122 of the mode regulator hardware 120 preferably includes a CAN Bus 126 disposed on the vehicle 110, which communicates with or includes a processor 128 handling autonomous operation of the vehicle 110 in combination with the vehicle's autonomous driving system 130 … controller module 122 also includes an Enable Switch 132 which can be engaged upon receipt of an authorization signal from autonomous driving infrastructure 112 on a roadway permitting the vehicle 110 to be switched into an autonomous operation mode, or disengaged to inhibit operation of the vehicle 110 in autonomous operation modes upon receipt of signals indicating that such autonomous operational modes are not permitted for the vehicle 110 on the roadway.”).
Claims 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Kindo and Long  as applied to claim 1 above, and further in view of  Soryoung Kim  (US-20200074061-A1)(“Kim”).
 As per claim 22, Kindo and Long disclose a method.
Kindo and Long do not disclose but Kim discloses wherein one or multiple of the method steps are documented in a blockchain (Kim at Para. [0288]-[00291]: “Block chain is a computing technology designed to make it difficult for malicious forces to arbitrarily manipulate by all the members verifying, storing and executing information and values over the network.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control as taught by Kindo as modified by Long with the user authentication in autonomous driving, as taught by Kim in order for the one or more method steps to be documented in a blockchain. The teaching suggestion/motivation to combine is that by recording the steps in a blockchain, security can be improved as taught by Kim in [0260] -[0262].
As per claim 23, Kindo and Long disclose a method.
Kindo and Long do not disclose but Kim discloses wherein a check is performed to determine whether a totality made up of the motor vehicle and of infrastructure involved in the method including a communication between the infrastructure and the motor vehicle is secure so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or a communication between motor vehicle and infrastructure are checked accordingly (Kim at Para. [0288]-[00291]: “Block chain is a computing technology designed to make it difficult for malicious forces to arbitrarily manipulate by all the members verifying, storing and executing information and values over the network.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control as taught by Kindo as modified by Long with the user authentication in autonomous driving, as taught by Kim in order for the one or more method steps to be documented in a blockchain. The teaching suggestion/motivation to combine is that by recording the steps in a blockchain, security can be improved as taught by Kim in [0260] -[0262].
  
Claims 17, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA et al (US-20150344027-A1)(“OOOKA”) and Joseph W. Long (US-20180259966-A1)(“Long”).
As per claim 17, OOOKA discloses a  method  for driving a motor vehicle in   at least partially automated fashion (Figures 4 & 5), the method comprising the following steps:
 receiving operating condition signals, which represent an operating condition for the motor vehicle (OOOKA at Para. [0007] discloses that “[d]riving assistance is performed based on recognition results of the recognition of the travelling environment of a travelling area, such as the road on which the vehicle is travelling, and the operating state of the vehicle”.), which must be fulfilled so that the motor vehicle may be driven in at least partially automated fashion (OOOKA at Para. [0091] discloses “assistance level for driving assistance that is performed on the own vehicle is determined based on the evaluation value indicating the degree by which driving assistance can be suitably performed on the own vehicle in the travelling area of the own vehicle. Therefore, driving assistance at a suitable assistance level based on the evaluation value can be determined.”);
 receiving state signals, which represent a state of the motor vehicle and/or of surroundings of the motor vehicle (OOOKA at Para. [0033] discloses : “operating state detecting unit 20 detects various types of information indicating the behavior of the own vehicle during travelling. The operating state detecting unit 20 includes a yaw rate sensor 22, a wheel speed sensor 24, and a steering angle sensor 26.”);
 checking based on the state whether the operating condition is fulfilled to ascertain a result of the check (OOOKA at Para. [0056]: “unsuitable area entry determining unit 104 determines whether the own vehicle is approaching and about to enter an unsuitable area, is travelling through an unsuitable area, or is about to exit an unsuitable area, based on the own vehicle position detected by the own vehicle position detecting unit 30”.);
 generating control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle in at least partially automated fashion (OOOKA at Para. [0054] discloses generating a control signal in accordance to a   control target selecting unit 100, Figure 3, such as “advancing direction for PCS”, lane keeping assist (LKA), and adaptive cruise control (ACC).) based on the result of the check to drive the motor vehicle based on the generated control signals in at least partially automated fashion (OOOKA  at Para. [0058]: “notified by the unsuitable area entry determining unit 104 that the own vehicle is travelling through an unsuitable area, the control target selecting unit 100 determines that the driving assistance process cannot be suitably performed in this travelling area”.); and
 outputting the generated control signals, wherein, when the result of the check indicates that the condition is not fulfilled (OOOKA at Par. [0055]: “control target value setting unit 102 sets control target values for performing driving control regarding the control target selected by the control target selecting unit 100 and issues a command to the vehicle control unit 40.”).
OOOKA does not disclose but Long discloses  the control signals are generated in such a way that the motor vehicle stops within a predetermined space when the lateral and/or longitudinal guidance of the motor vehicle is controlled based on the generated control signals that have been output (Long at Figure 1 and Para. [0031] which discloses a safe space zone upon discovery of failures or faults: “Safe recovery controller 156 may detect at point 188c (on travel path 142) that a suite of sensors on the right-hand side are inoperable or are generating degraded sensor data, thereby causing formation of a “blind spot” 129 with which sensor data is degraded or non-existent. In this case, safe recovery controller 156 may be less capable to use sensors to detect traveling cars in lane 104a or to safely guide or direct autonomous vehicle 120 to a safe zone on the right-hand side, such as safe zone 110c.”).
 In this way, Long discloses a system that if faults and failures are encountered in autonomous driving an autonomous safety control functions is initiated to mitigate and operate the vehicle in such eventualities thus maintaining a certain level of safety. Like OOOKA, Long discloses a control system where failures or deviation of a control path and devices causes the controller  to change settings so as to mitigate the changes or to maneuver the vehicle to a safety zone where risks to an occupant or vehicle is minimized.  
It would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to have modified OOOKA to incorporate the teachings of Long and provide a driving assistance controller for autonomous vehicle that perform changes to the control target value or change to a driving mode that includes  sensor or mechanical faults/failures in the autonomous vehicle, since it would result in a more comprehensive risk assessment and an increase in safety during operation of the autonomous vehicle. Those in the art would be motivated to combine OOOKA with the safety enhancement during sensor faults of Long, since Long states, in Para. [0050], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver “based on a level of urgency, which may range from a least urgent condition (e.g., a non-operative tail light) to a most urgent condition in which safety of one or more occupants or external persons may be at risk.”  Long at Para. [0050].
 As per claim 2, OOOKA and Long disclose a method, wherein the motor vehicle has a specific functionality with respect to the at least partially automated driving (OOOKA at Para. [0006] discloses functionality such as lane keeping, pre-crash safety, and the like.), the specific functionality being limited or unlimited, the specific functionality being limited when the result of the check indicates that the condition is not fulfilled, the control signals being produced based on the limited specific functionality instead of on the unlimited specific functionality to drive the motor vehicle in at least partially automated fashion based on the limited specific functionality (OOOKA at Para. [0065]: “control result evaluating unit 106 sets, as appropriate, an evaluation value that indicates the degree by which driving assistance can be suitably performed.”).  
As per claim 5, OOOKA and Long disclose a method, wherein the specific functionality includes a passing function so that the motor vehicle is able to perform a passing maneuver in at least partially automated fashion, the limitation of the specific functionality including a limitation or blocking of the passing functionality so that the limited specific functionality includes the limited passing functionality or excludes the passing functionality (OOOKA at Para. [0061] discloses “the control target value setting unit 102 determines that the driving assistance process cannot be suitably performed in this travelling area. The control target value setting unit 102 determines a control target value for suppressing driving assistance as the assistance level of the driving assistance process performed regarding the control target”.).  
As per claim 8, OOOKA and Long disclose a method, wherein the operating condition specifies that the motor vehicle may only be driven in at least partially automated fashion within a predetermined limited geographic area, the state indicating a current position of the motor vehicle, the check including checking whether the current position of the motor vehicle is within the predetermined limited geographic area (OOOKA at Para. [0049] discloses “a travelling area that has been determined to be an unsuitable area by another vehicle may be obtained by the own vehicle through inter-vehicle communication and registered in the unsuitable area DB 60.”).   
Claims 3-4 and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA and Long  as applied to claim 17 above, and further in view of  Attard et al (US-20150149023-A1)(“Attard”).
 As per claim 3, OOOKA and Long disclose a method.
 OOOKA and Long do not disclose but Attard discloses  wherein the specific functionality includes a first maximum motor vehicle speed and/or first maximum motor vehicle acceleration (Attard at Para. [0010]: “road speeds and regulations.”), which the motor vehicle may maximally exhibit when it is driven in at least partially automated fashion, the limitation of the specific functionality includes a definition of a second maximum motor vehicle speed and/or second maximum motor vehicle acceleration (Attard discloses at Para. [0014] “processing device 125 may autonomously operate at least one subsystem according to the selected profile and in accordance with the conditions monitored by the autonomous driving sensor 115”.  Further, in Para. [0015] Attard discloses that a profile such as an owner has no restriction so the vehicle can be operated at maximum functionality; however,  other drivers could have imposed limitations that causes the vehicle to operate at functionality that is lower than that of an owner profile which has no limitations.), which is lower than the first maximum motor vehicle speed and/or first maximum motor vehicle acceleration so that the limited specific functionality includes the second maximum motor vehicle speed and/or the second maximum motor vehicle acceleration (Attard at Para. [0019]: “Speed restrictions may prevent the vehicle 130 from exceeding a predetermined speed relative to a posted speed limit and/or may define a maximum permissible vehicle speed. Other types of speed restrictions may limit the acceleration of the vehicle 130. Different acceleration limits may be defined for different types of road segments such as for straight road segments and curved road segments”.).  
In this way, Attard discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA and Long with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard with OOOKA and Long because such a modification would result in an increase in safety and a more useful assist module.
As per claim 4, OOOKA and Long disclose a method.
OOOKA and Long do not disclose but Attard discloses  wherein the specific functionality includes a first minimum distance of the motor vehicle from a preceding motor vehicle traveling ahead, which the motor vehicle must maintain when the motor vehicle is driven in at least partially automated fashion, the limitation of the specific functionality includes a definition of a second minimum distance, which is greater than the first minimum distance so that the limited specific functionality includes the second minimum distance (Attard at Para. [0020] discloses that “the autonomous mode is for the safety restriction to define a minimum follow distance, correct the position of the vehicle 130 within a lane, and/or enable cruise control.”).  
In this way, Attard discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA and Long with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard with OOOKA and Long because such a modification would result in an increase in safety and a more useful assist module.
As per claim 9, OOOKA and Long disclose a method.
        OOOKA and Long do not disclose but Attard discloses   wherein the operating condition specifies a maximum speed for road users in an environment of the motor vehicle (Attard at Para. [0010]: “road speeds and regulations.”), which the road users may maximally have so that the motor vehicle is permitted to be driven in at least partially automated fashion in an environment of road users (Attard at Para. [0033] discloses a user’s profile from a memory and that such a profile contains restriction on speed, safety,  geographic location, and the like.), the state indicating a current speed of at least one of the road users in the environment of the motor vehicle, the check including a check to determine whether the current speed of the road user is lower than or lower than/equal to the maximum speed (Attard at Para. [0034] discloses “the processing device 125 may autonomously or non-autonomously operate one or more vehicle subsystems 135 according to the driving restrictions defined by the selected profile. This may include limiting the autonomous and/or non-autonomous operation of the vehicle 130 … to particular speeds”.).  
In this way, Attard discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA and Long with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard with OOOKA and Long because such a modification would result in an increase in safety and a more useful assist module.
As per claim 10, OOOKA and Long disclose a method.
OOOKA and Long do not disclose but Attard discloses wherein the operating condition specifies a maximum acceleration for road users in an environment of the motor vehicle , which the road users may maximally exhibit so that the motor vehicle is permitted to be driven in at least partially automated fashion in an environment of road users, the state indicating a current acceleration of at least one of the road users in the environment of the motor vehicle (Attard discloses at Para. [0014] “processing device 125 may autonomously operate at least one subsystem according to the selected profile and in accordance with the conditions monitored by the autonomous driving sensor 115”. ), the check including a check to determine whether the current acceleration of the road user is lower than or lower than/equal to the maximum acceleration (Attard at Para. [0019] discloses “types of speed restrictions may limit the acceleration of the vehicle 130. Different acceleration limits may be defined for different types of road segments such as for straight road segments and curved road segments.”).  
In this way, Attard discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA and Long with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard with OOOKA and Long because such a modification would result in an increase in safety and a more useful assist module.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        Fukushige et al (US-20220063669-A1) teaches generating a control plan when a driver of a subject vehicle becomes unable to drive or when a failure occurs that interferes with operation of the subject vehicle.  The control plan comprises  changing acceleration and speed of the vehicle and stop control for stopping the subject vehicle at the shoulder of the road. See Abstract and Figures 1 & 8.
         Hilligardt et al (US-20190300007-A1) discloses a control system to detect if an autonomous vehicle has malfunctioning components and to determine the likelihood that the autonomous vehicle is able to reach a desired stop location based on one or more factors associated with the one or more malfunctioning components. See Abstract and Figures 6-10.
          Ho et al (US-20170090480-A1) discloses an autonomous vehicle that upon the occurrence of a cataclysmic event like a software malfunction implements a failsafe action in which the vehicle drives to safety and stops.  See Abstract and Figures 13 &  16.
            Fukuda et al (US-20170072926-A1) discloses a driving controller configured to apply deceleration pattern differently  depending on the driving environment of the vehicle. See at least the Abstract and Figures 2A-2C.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661